Citation Nr: 0333308	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  00-02 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disorder.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from July 1991 to December 
1998.

The instant appeal arose from a March 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in North Little Rock, Arkansas, which denied claims for 
service connection for a left elbow disorder and tinnitus.  
The veteran subsequently moved to Oklahoma and his case is 
now under the jurisdiction of the Muskogee RO.

The March 1999 rating decision denied several other claims.  
The Board of Veterans' Appeals (Board) finds that none of 
these other claims are currently before the Board.  In this 
regard, the Board notes that the March 1999 rating decision 
granted service connection for (1) bilateral varicocelectomy 
and right epididymal cyst, (2) hiatal hernia and 
gastroesophageal reflux disease, and (3) degenerative joint 
disease of the right ankle.  The veteran's April 1999 notice 
of disagreement mentioned all three of these claims, and the 
December 1999 statement of the case (SOC) also addressed the 
three claims.  However, the veteran did not make any 
reference to the bilateral varicocelectomy and right 
epididymal cyst and hiatal hernia and gastroesophageal reflux 
disease claims in his February 2000 substantive appeal (VA 
Form 9).  Instead of marking the box on the VA Form 9 which 
indicated an intent to appeal all the issues listed on the 
SOC, he checked the box which stated "I am only appealing 
these issues: (List below)."  He then listed four issues 
which did not include the bilateral varicocelectomy and right 
epididymal cyst and hiatal hernia and gastroesophageal reflux 
disease claims.  There is no other document in the record 
which could be considered a timely substantive appeal as to 
those two issues.  38 C.F.R. §§ 20.202, 20.302 (2003); Roy v. 
Brown, 5 Vet. App. 554 (1993).

The facts of this case can be distinguished from Gonzalez-
Morales v. Principi, 16 Vet. App. 556 (2003) and Rowell v. 
Principi, 4 Vet. App. 9 (1993) where the United States Court 
of Appeals for Veterans Claims (CAVC or Court) indicated that 
the failure to file a timely substantive appeal does not 
deprive the Board of jurisdiction.  In Gonzales-Morales and 
in Rowell, the Court found that the veteran had filed 
documents subsequent to the SOC which indicated his desire to 
appeal the contested issues.  Such is not the case here.  
Although the Board is aware that the RO continued to list 
these two claims on subsequent supplemental statements of the 
case and the veteran's representative listed both issues on 
statements filed years later, in February and August 2003, 
the veteran himself made no further references in the record 
to these claims after the SOC was issued.

In addition, the Board finds that while the veteran did 
address his right ankle disorder in his February 2000 
substantive appeal, he subsequently withdrew his appeal as to 
that issue in September 2000.  38 U.S.C.A. § 7105(d)(5) (West 
2002); 68 Fed. Reg. 13,235 (Mar. 19, 2003) (to be codified at 
38 C.F.R. § 20.204).  Earlier that month, the RO had advised 
him that an increase, to 20 percent, was granted for his 
service-connected right ankle disorder, which had been rated 
only 10 percent disabling.  In response, the veteran 
submitted a VA Form21-4138 which asked him to check a box to 
indicate whether he desired to continue his appeal.  One 
option was a box that said "The decision of ____ satisfies 
the benefits I sought on appeal and I wish to withdraw my 
appeal."  In the additional comment line below the box, the 
veteran stated, "I am satisfied with my current increase for 
my ankle.  Thank you for your evaluation."  The RO 
interpreted this document to be a withdrawal of the appeal as 
to that issue, and the Board agrees.  The Board notes that 
the representative's February 2003 written statement 
indicated that the veteran had "not expressed satisfaction 
with the 20% evaluation assigned for the right ankle 
condition", but the representative apparently thereafter 
changed that opinion, as the representative's August 2003 
written statement did not list the right ankle disorder as an 
issue on appeal.

The claim for entitlement to service connection for tinnitus 
is discussed in the REMAND section below which follows the 
ORDER in this case.




FINDINGS OF FACT

1.  Competent medical evidence has not been presented showing 
a nexus, or link, between a current left elbow disorder and 
the appellant's period of service. 
  
2.  The evidence does not show that the veteran has a current 
disability involving the left elbow.


CONCLUSION OF LAW

Entitlement to service connection for a left elbow disorder 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
provides an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

It is unclear, at this time, whether the VCAA applies to this 
claim because it was filed before enactment of the law.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, 
the factual scenario in Kuzma, as well as in the prior 
Federal Circuit cases of Dyment and Bernklau cited therein, 
was that proceedings were complete before VA when the VCAA 
was enacted.  See Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  Clearly, that is not the case here.  Furthermore, 
there is contrary legal precedent, see VAOPGCPREC 11-00, 
which holds the VCAA applies retroactively to claims pending 
on the date the law was enacted, such as this claim, and the 
Department's regulation implementing the VCAA, 38 C.F.R. 
§ 3.159, expressly applies to claims filed before November 9, 
2000, but not decided by VA as of that date.  See 66 Fed. 
Reg. 45,630 (Aug. 29, 2001).

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as this 
one, and the potential prejudice to the veteran, the Board 
concludes the VCAA applies to this claim.  It would be 
harmless for the Board to require compliance with the VCAA if 
it did not apply to the claim.  In fact, it would be more 
advantageous to the veteran.  The veteran may waive the right 
to notice and duty to assist required by the VCAA, although 
the record does not reflect that he has done so. 

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the veteran was informed 
on several occasions what type of evidence was needed to 
substantiate his claim.  In July and August 2002, the RO sent 
letters to the veteran explaining the VCAA and asking him to 
submit certain information.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information VA would be obtaining.  The 
letters explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, or records from other federal agencies, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  The letters also 
informed him of the legal elements of a service connection 
claim in general.  Importantly, the letters informed him that 
VA needed evidence from him that showed that he had had left 
elbow problems from service to the present time as well as a 
recent medical report showing findings, diagnosis and 
treatment referable to the left elbow.  The letters listed in 
detail the kinds of evidence he could provide, including 
medical reports, personal statements, employment physical 
examinations, etc.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the VCAA notification letters sent 
to the veteran are legally sufficient.  See Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  In this case, even 
though the July and August 2002 letters did request a 
response within 30 days, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Further, the RO sent the veteran a 
letter in July 2003 which reiterated that he could take 
longer than 30 days, up to a year from the date of the first 
letter, to send information to the VA.  Therefore, the 
claimant was notified properly of his statutory rights.

Moreover, the claimant has had a full year to submit evidence 
after the VCAA notification.  The Federal Circuit's concern 
in PVA that a claimant would be unaware of the time he had 
left to submit evidence is inapplicable in the specific 
circumstances of this case.  The July 2003 letter informed 
the veteran that he still had time to submit evidence.  When 
his case was certified to the Board in October 2003, he was 
again told that he had time to submit additional evidence.  
Since this claimant was, as a matter of fact, provided at 
least one year to submit evidence after the VCAA 
notification, adjudication of his claim can proceed.

With respect to VA's duty to assist the veteran, the RO 
obtained the VA records identified by him.  The Board is not 
aware of a basis for speculating that relevant evidence 
exists that VA has not obtained.  In fact, an April 1999 VA 
medical record notes that the veteran reported that he has 
had no specific treatment for his left elbow.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1).  In this case, a medical examination or 
opinion is not necessary because the evidence of record does 
not contain the required competent evidence that the veteran 
has a current left elbow disability or persistent and 
recurrent symptoms of a disability.  38 U.S.C.A. 
§ 5103A(d)(2)(A) (West 2002).  The only "diagnosis" 
referable to the left elbow is left elbow pain, noted in the 
service medical records and assessed in an April 1999 VA 
orthopedic consultation report.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Further, the evidence of record does not show that the 
veteran has persistent or recurrent symptoms.  The service 
medical records show one instance of left elbow pain, and the 
post service evidence likewise shows only one report of left 
elbow pain, in August 1999, in addition to the April 1999 
orthopedic consultation report.  

In addition, an examination or opinion is not necessary to 
make a decision on the claim because, when all lay and 
medical evidence is considered, the record does not indicate 
that any current left elbow problems may be associated with 
the veteran's active service.  38 U.S.C.A. § 5103A(d)(2)(B) 
(West 2002).  The only evidence of such a relationship is the 
veteran's statements, and he is not competent to provide such 
an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (lay person is not competent to offer evidence that 
requires medical knowledge).

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records, his contentions, and VA treatment 
records dated from 1998 to 2001.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the veteran or on his behalf.  Rather, 
the Board's analysis below will focus specifically on what 
the evidence shows, or fails to show, on this claim.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

In this case, the evidence shows one service medical record 
referable to the left elbow.  The veteran complained of pain 
in the elbow after being on crutches.  The assessment was 
left elbow pain.  No subsequent reference to the left elbow 
is found in the service medical records.  After service, an 
April 1999 VA orthopedic consultation addressed the left 
elbow.  The veteran reported "a vague sensation of achy 
discomfort with full extension while the elbow is locked."  
The veteran reported that he thought he injured his elbow 
when he injured his right ankle in service.  Range of motion 
of the elbow was 0 to 150 degrees.  Supination was 80 and 
pronation was 90.  According to the rating schedule, this 
comports with standard motion of the elbow.  38 C.F.R. 
§ 4.71, Plate I (2003).  There was no tenderness over the 
elbow (vague tenderness was noted in the triceps), 
crepitation, or instability.  X-rays were normal.  The 
impression was elbow pain of undetermined etiology.  The 
report referred to right elbow pain, which the Board believes 
is a typographical error, as the rest of the report properly 
refers to the left elbow.  The plan section of the 
consultation report indicated that the veteran had an 
undetermined lesion of the left elbow.  Again, the Board 
believes this is a typographical error because the X-ray 
report showed a lesion on the right ankle, not on the elbow.  
Further, the orthopedic surgeon who prepared the report noted 
that magnetic resonance imaging would be performed on the 
left elbow only because it was being performed on the right 
ankle to assess the right ankle lesion.  So, in essence, the 
only finding was the veteran's report of pain.  No objective 
findings revealed a left elbow disorder.

The preponderance of the evidence is against this claim 
because there is no medical evidence indicating that his 
reported post-service left elbow pain is related to service, 
including his one complaint of left elbow pain in service.  
As noted above, the only evidence of such a relationship is 
the veteran's statements, and he is not competent to provide 
such an opinion.  In addition, the claim fails because the 
evidence does not show that the veteran has a current left 
elbow disability.  Without evidence showing that a disability 
is present, service connection is not warranted.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that the 
veteran did not incur a left elbow disorder during service.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a left elbow disorder, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application. 


ORDER

Entitlement to service connection for a left elbow disorder 
is denied.


REMAND

As to the appellant's tinnitus claim, VA has a duty to assist 
him under 38 U.S.C.A. § 5103A by providing a medical 
examination or opinion.  In this regard, a July 2000 VA 
treatment record shows that the appellant was diagnosed with 
tinnitus; therefore, there is of record "competent evidence 
that [he] has a current disability."  38 U.S.C.A. 
§ 5103A(d)(2)(A); see Caluza v. Brown, 7 Vet. App. 498, 504 
(1995) (where determinative issue involves either medical 
etiology or medical diagnosis, competent medical evidence is 
required).  

Further, the record reflects that the appellant has provided 
lay evidence, specifically his statements at the time of the 
July 2000 treatment, that, in essence, he had first 
experienced tinnitus, or ringing in the ears, in service in 
1997 after shooting at a range without ear plugs and that he 
has experienced such ringing ever since service.  Regarding 
such lay evidence, the appellant is competent to so testify 
because ringing in the ears is capable of lay observation. 
See Caluza, supra (where determinative issue does not require 
medical expertise, lay evidence may suffice by itself).  The 
Board concludes, therefore, that, in the instant case, 
because there is of record lay evidence of in-service 
tinnitus and of tinnitus ever since service and medical 
evidence of a current diagnosis, such evidence suffices to 
"indicate[] that [the appellant's] disability . . . may be 
associated with [his] active . . . service."  38 U.S.C.A. 
§ 5103A(d)(2)(B); see 38 U.S.C.A. § 5103A(d)(2) (Secretary is 
to take into consideration all lay or medical evidence of 
record, including statements of claimant).

Thus, there is evidence of record satisfying two of the 
requirements of 38 U.S.C.A. § 5103A(2) (West 2002), i.e., 
competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service (see 38 U.S.C. § 5103A(d)(2)(A), (B)), 
but there is not of record competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service (see 38 U.S.C. § 5103A(d)(2)(C)).  Because 
a medical nexus opinion is "necessary to make a decision on 
the [appellant's] claim," a medical nexus opinion must be 
obtained in this case.  38 U.S.C.A. § 5103A(d)(1).

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following:

1.  The RO should schedule the veteran 
for VA examination to determine the 
etiology of his tinnitus.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should 
address whether there is a nexus between 
the veteran's tinnitus and his active 
service and should provide a complete 
rationale for any conclusions reached.  
The veteran's claims folder must be made 
available to the examiner.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Charles v. Principi, 16 
Vet. App. 370 (2002), Quartuccio v. 
Principi, 16 Vet. App 183 (2002), and the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

3.  The RO should then readjudicate the 
tinnitus issue.  Such adjudication should 
be undertaken on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA.  If any 
benefit sought on appeal continues to be 
denied, the veteran should be provided 
with a supplemental statement of the case 
which should include a summary of the 
evidence and the law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



